Case 1:20-cv-00094-HYJ-SJB ECF No. 74, PageID.1017 Filed 05/24/21 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



TROY TINGLEY,

       Plaintiff,
                                                     Case No. 1:20-cv-94
v.
                                                     Hon. Hala Y. Jarbou
STATE OF MICHIGAN, et al.,

      Defendants.
___________________________________/

                                            ORDER

       Defendants Shackleton and Luster are the only remaining defendants in this action. They

defaulted on October 29, 2020. The other defendants have been dismissed. Defendants State of

Michigan, Michigan Department of Health and Human Services, Kent County Department of

Health and Human Services, and Tom Cottrell, were named as defendants in Plaintiff’s original

complaint but were dropped as defendants in his amended complaint. (Am. Compl., ECF No. 47.)

The parties subsequently dismissed Defendants YWCA and Paulson by stipulation on October 30,

2020. (Order, ECF No. 71).

       On April 20, 2021, the magistrate judge issued a report and recommendation (R&R)

recommending that the Court grant a motion to dismiss filed by Defendants Gordon, McCall,

Chang, Fountain, Selden-Johnson, Orr, Bolden, Novosad, Kuzma, Desmarais, Kuchan, and

Williams because Plaintiff failed to state federal claims against them and because the Court should

decline to exercise supplemental jurisdiction over any claims against them arising under state law.

(R&R, ECF No. 72.) The R&R also recommended that the Court enter an order to show cause

why the Court should not decline to enter default judgment against Defendants Luster and
Case 1:20-cv-00094-HYJ-SJB ECF No. 74, PageID.1018 Filed 05/24/21 Page 2 of 2




Shackleton and then dismiss them with prejudice because the claims against them were similar to

the ones that failed to state a claim against other defendants.

         Plaintiff did not object to the R&R and on May 6, 2021, the Court adopted it, dismissing

Defendants Gordon, McCall, Chang, Fountain, Selden-Johnson, Orr, Bolden, Novosad, Kuzma,

Desmarais, Kuchan, and Williams. (Order, ECF No. 73.) The Court also ordered Plaintiff to show

cause why the Court should not decline to enter default judgment against Defendants Luster and

Shackleton and then dismiss them with prejudice. The Court gave Plaintiff until May 20, 2021, to

respond to the Court’s order. Plaintiff did not respond.

         Accordingly,

         IT IS ORDERED that the Court declines to enter default judgment against Defendants

Luster and Shackleton.

         IT IS FURTHER ORDERED that the federal claims against Defendants Luster and

Shackleton are DISMISSED with prejudice for failure to state a claim.

         IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over any claims against Defendants Luster and Shackleton arising under state law;

thus, these claims are DISMISSED without prejudice.

         A judgment will enter in accordance with this order.



Dated:     May 24, 2021                               /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
